     Case 1:19-cv-01209-DAD-EPG Document 8 Filed 05/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL EDWARD HORNE,                             No. 1:19-cv-01209-DAD-EPG
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    GOLDEN EMPIRE TRANSIT,                            THIS ACTION
15                       Defendant.                     (Doc. No. 7)
16

17

18           Plaintiff Michael Edward Horne is proceeding pro se and in forma pauperis in this action.

19   The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B)

20   and Local Rule 302.

21           On April 13, 2020, the assigned magistrate judge issued findings and recommendations,

22   recommending that this action be dismissed as frivolous and due to plaintiff’s failure to state a

23   claim. (Doc. No. 7.) The magistrate judge recommended that granting plaintiff leave to amend in

24   this case would be futile “because Plaintiff’s complaint is incomprehensible with no basis in fact

25   and law.” (Id. at 4.) The magistrate judge recommended that the action be dismissed without

26   prejudice to the filing of a paid complaint making the same allegations. (Id. at 5.) The findings

27   and recommendations were served on plaintiff and contained notice that any objections thereto

28   /////
                                                       1
     Case 1:19-cv-01209-DAD-EPG Document 8 Filed 05/29/20 Page 2 of 2

 1   were to be filed within twenty-one (21) days after service. (Id.) To date, no objections have been

 2   filed, and the time in which to do so has now passed.

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 4   court has conducted a de novo review of this case. Having carefully reviewed the file, the court

 5   finds the findings and recommendations to be supported by the record and proper analysis.

 6          Accordingly,

 7          1.      The April 13, 2020 findings and recommendations (Doc. No. 7) are adopted in

 8                  full;

 9          2.      This action is dismissed as frivolous and due to plaintiff’s failure to state a claim,

10                  without prejudice to the filing of a fee paid complaint; and

11          3.      The Clerk of Court is directed to close this case.

12   IT IS SO ORDERED.
13
        Dated:     May 29, 2020
14                                                      UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
